DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 8, 2021 has been entered.
Claims 1-3, 5-7, 9-12, and 21-27 are currently pending in the above identified application. 
	
Claim Interpretation
Applicant points to p. 10 lines 10-13 of the application filed as providing support for the amendment “at least some of the holes formed on an outer side of the first layer that face way from the second layer by the mechanical needling are fully”, in the response filed Feb 20, 2019.  However, the cited portion of the specification merely teaches [t]he synthetic polymer fibres forming the nonwoven preferably comprises no staple fibres and/or so-called melt-blown fibres of synthetic polymer materials,” and does not address the needling process of the closure of the corresponding holes.  The originally filed disclosure does teach “[t]he heated surface of the calender smooths the surface of the outer side of the textile nonwoven layer (layer 1) facing away from the further textile nonwoven layer (layer 2) from protruding fibres or fibre ends and brings about a partial or complete closure of the needle holes” (see specification p. 5 lines 10-14), which provides support for the amendment.  This limitation is interpreted as restoring the original porosity to the nonwoven, widened by the penetration of the needle but reduced by the heated surface, not completely closure of the pores of the nonwoven.  
In claim 1, “no chemical binders” is interpreted as not excluding binder fibers as the instant disclosure cites the use of melt binder fibers or fibers having a minimum of one melt binder component (see instant p. 5 lines 21-25) and teaches "no chemical binders are used to produce the filter medium according to the invention” (see instant p. 4 line 25) which indicates all inventive embodiments, including those comprising the melt binder fibers, has this feature.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-12, and 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant appears to point to para 0052 and 0115 of the published application as providing support.  However, para 0052 teaches the spunbonded nonwoven comprising melt-spinnable polyester and states “[s]uch polyesters predominantly consist of building blocks which are derived from aromatic dicarboxylic acids and from aliphatic diols. Common aromatic dicarboxylic acid building blocks are the divalent radicals of benzene dicarboxylic acids, in particular of terephthalic acid and isophthalic acid; common diols have 2 to 4 C atoms, with ethylene glycol being particularly suitable.”  This supports the fibers comprising a polyester and the polyester being formed from one or more dicarboxylic acid unit and diols, including ethylene glycol.  The paragraph continues to state “[s]punbonded nonwovens consisting of at least 85 mol. % polyethylene terephthalate are particularly advantageous. The remaining 15 mol. % is then made up of dicarboxylic acid units and glycol units which act as so-called modifying agents and which enable the person skilled in the art to specifically influence the physical and chemical properties of the filaments produced .” The portions encompasses the modifying the polyester, specifically polyethylene terephthalate, with dicarboxylic acid unit and a glycol unit.  As currently recites, the claim appears to want a combination of a polyester in addition to one or more of a dicarboxylic acid unit and a glycol unit.  This differs from the polyester being formed from one or more of a dicarboxylic acid unit and a glycol unit or a polyester being modified by one or more of a dicarboxylic acid unit and a glycol unit.  The originally filed disclosure appears to only discuss modification of polyethylene terephthalate, not just any polyester, as currently within the full scope of the claim.  Para 0115 support a bicomponent fiber of polyethylene terephthalate and modified polyethylene terephthalate.

any polyester is not supported by the originally filed disclosure.
To overcome this rejection, applicant may attempt to demonstrate that the original disclosure establishes that he or she was in possession of the amended claim, modify this limitation to be directed towards glass fibers, or remove this limitation.
Claims 2-3, 5-12, 21-25 and 27 are rejected based on their dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims XX are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the synthetic polymer fibers of the prefabricated first layer comprise a polyester and one or more of a dicarboxylic acid unit and a glycol unit”.  It is unclear whether the one or more of each of a dicarboxylic acid unit and a glycol unit are either a dicarboxylic acid and/or a glycol are required.  Additionally, polyesters are commonly formed from the reaction product of one or more dicarboxylic acid monomer and one or more glycol.  The fiber is claimed as comprising a polyester and one or more of a dicarboxylic acid unit and a glycol unit.  It is unclear whether the dicarboxylic acid unit and a glycol unit are defining the reactive building blocks of the polyester or the fiber separately contains, individually, a polyester and separate dicarboxylic acid unit(s) and/or a glycol unit(s).  If the latter, it is unclear whether the dicarboxylic acid unit and/or a glycol unit are present as a mixture or a reactive component on the polyester, modifying the chemical structure, such as co-monomers or grafted onto the polyester chain.  Once reacted, the units themselves are no longer in the formed of acid and glycols.  The instant disclosure discusses dicarboxylic acid unit and a glycol unit forming a polyester, teaching both unmodified PET and PET that has been modified by reacting dicarboxylic acid unit(s) and/or glycol unit(s).
Claim 26 recites the limitation “wherein: the one or more of a dicarboxylic acid unit and a glycol unit are present in a total amount of no more than 15 mol.%.”  It is unclear with the total amount is based upon, whether the fiber amount, the polyester, the combined polyester, dicarboxylic acid unit(s) and a glycol unit(s), etc.  
Claim 27 recites the limitation “the synthetic polymer fibres comprise bicomponent fibres having a first component of polyethylene terephthalate and a second component of modified polyethylene terephthalate.”  It is unclear which synthetic polymer fibres are being referenced, the synthetic polymer fibres of the prefabricated first layer or the synthetic polymer fibres of the prefabricated second layer.
	

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


Claims 1-3, 5, 7, 9, 11, and 22-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over USPN 5,283,106 to Seiler in view of USPN 6,991,113 to Nakajima.
Regarding claims 1-3, 5, 7, 9, 11, and 22-26, Seiler teaches a multilayered filter material (filter medium) (Seiler, abstract) comprising a fine filter (first layer), wherein the fine filter (first layer) comprises a first nonwoven layer, specifically a spunbond nonwoven (first spunbonded nonwoven layer), comprising synthetic polymer fibers (Id., abstract, col. 3 lines 13-42); wherein the fine filter (first layer) has a weight per unit area of between 30 and 100 g/m2 (Id., col. 3 lines 3-7); wherein the synthetic polymer fibers of the fine filter (first layer) have a linear density between 1 and 6 dtex, preferably between 2 and 4 dtex (Id., col. 2 lines 58-64); and a depth filter (second layer) which is joined together to the fine filter (first layer) at their contact surfaces (applied to at least one side of the first layer), wherein the depth filter (second layer) comprises a second nonwoven, specifically a spunbond nonwoven, of synthetic fibers (Id., abstract, col. 2 lines 31-42, col. 3 lines 33-52); wherein the depth filter (second layer) has a weight per unit area of between 150 and 500 g/m2 (Id., col. 3 lines 5-7); wherein the synthetic polymer fibers of the depth filter (second layer) have a linear density between 4 and 20 dtex, preferably between 8  and 12 dtex (Id., col. 2 lines 58-63).  Seiler teaches the fine filter (first layer) and depth filter (second layer) being separately produced then joined (Id., col. 2 lines 31-42), reading on the finer filter being a prefabricated first layer and the depth filter being a prefabricated second layer. Seiler teaches the fine filter (first layer) and the depth filter (second layer) being held together mechanically as a result of needling (Id., col. 2 lines 7-13), reading on the fine filter (first layer) and the depth filter (second layer) being coupled together using mechanical needling.  Seiler teaches the nonwoven used for the filter being used in the consolidated state using any conventional manner including needling, calendaring (thermal consolidation), or thermal bonding (Id., col. 3 lines 60- col. 4 line 3), reading on the 2, linear density of 3 dtex, and permeability of 4500m3/h/m2 (1250 l/m2sec) and a depth filter (prefabricated second layer) has a basis weight of 300 g/m2, linear density of 8 dtex, and permeability of 8000 m3/h/m2 (about 2222 l/m2sec) (Id., col. 5 line 51- col. 6 line 24), reading on the depth filter (prefabricated second layer) having a permeability greater than the air permeability of the fine filter (prefabricated first layer).  Seiler teaches the use of synthetic filament allows the variation of linear density and optimization of the filament mechanical properties (Seiler, col. 3 lines 21-25). Seiler teaches, for better removal of dust, that the filter comprises the fine filter on the clean air side so that the gas stream advantageously passes into the filter on the depth filter side, which has a high storage capacity and is intended to retain large dust particles without blinding the fine filter (Id., col. 2 lines 24-29).  Seiler teaches the synthetic polymer being polyolefins, polyacrylonitrile, polyamide and polyester, particularly polyethylene terephthalate (claim 24-26, 0% of additional dicarboxylic acid unit and glycol unit apart from the polyethylene terephthalate)  (Id., col. 3 lines 32-42).  As best understood by Examiner, polyethylene terephthalate reads on the synthetic polymer fibres of the prefabricated first layer comprising a polyester and one or more of a dicarboxylic acid unit and a glycol unit, specifically terephthalic acid unit and ethylene glycol units.
While the reference does not specifically teach the claimed range of the synthetic polymer fibers of the fine filter (first layer) having a diameter in the range of 0.5 to 15 microns, the disclosed In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust and vary the linear density, and therefore the diameter, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.
Seiler is silent as to needling density.  Therefore, one of ordinary skill in the art would have been motivated to look to the prior art for guidance in order to successfully practice the invention of Seiler.  Seiler also does not appear to explicitly teach at least some of the holes formed on an outer side of the fine filter (prefabricated first layer) that faces away from the depth filter (prefabricated second layer) by the mechanical needling being fully closed.
However, Nakajima teaches a nonwoven fabric for a filter (filter medium) (Nakajima, abstract) comprising at a high-density layer (a first layer) comprising fibers having a small average denier (corresponds to the fine filter) and a low-density layer (a second layer) comprising fibers having a large average denier (corresponds to the depth filter) (Id., col. 5 lines 25- col. 6 line 4).  Nakajima teaches the nonwoven being obtained by placing the fibrous layers one over the other (Id., col. 5 lines 28-31) and being join using a needle punch process in the range from 40 to 100 pieces (punches)/cm2 (Id., col. 6 lines 10-33), reading on the high-density layer (first layer) and the low-density layer (second layer) being coupled together by using mechanical needling of 40 to 100 punches per cm2.  Nakajima teaches that since the needle diameter is larger than the diameter of the pores in the high-density layer, the pore diameter in the high-density layer may be increased as a result of the needle punch process and teaches 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of Seiler, wherein the fine filter and depth filer are joined by using mechanical needling of 40 to 100 punches per cm2 and the fine filter outer surface facing away from the depth filter is subjected to a calendar process as taught by Nakajima, motivated by the desire of forming conventionally known filter having a layer of small, or fine, fiber and a layer having larger fibers joined by mechanical joining using predictably suitable needling density, and motivated by the desire to smooth the surface of the filter, to secure certain dimensions of the nonwoven, to reduce fuzz, and to successfully practice the invention of Seiler.   While the prior art combination does not explicitly teach at least some of the holes formed on the outer surface of the high-density layer (first layer) that faces away from the low-density layer (second layer) being fully closed, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the nonwoven filter such that the 
Regarding claim 2, the prior art combination does not teach the filter containing split fibers reading on the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) not containing split fibers (Seiler, all).
Regarding claim 3, the prior art combination teaches the filter being formed by combining two nonwovens, the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) (Seiler, abstract, col. 4 lines 36-41), reading on the filter medium consisting only of the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer).
Regarding claim 5, the prior art combination teaches the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) nonwovens being formed from melt-spun thermoplastics (synthetic polymer) (Seiler, col. 3 lines 47-59), reading on the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) consisting of synthetic polymer fibers.
Regarding claim 7, the prior art application teaches the fine filter (prefabricated first layer) and the depth filter (second layer) being multilayered fine filters (prefabricated first layer) and depth filters (prefabricated second layer) (Seiler, col. 1 lines 54-55), which reads on the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) comprising a respective first and second plurality of layers.
Regarding claim 9, the prior art combination teaches the fine filter (first layer) and the depth filter (second layer) comprising thermoplastics, specifically melt-spun thermoplastics (Seiler, col. 3 lines 37-59).
claim 11, the prior art combination teaches the fine filter (prefabricated first layer) and the depth filter (prefabricated second layer) consisting of endless fibers and being spunbonded (Seiler, col. 3 lines 32-59), which reads on the fine filter (first layer) and the depth filter (second layer) having no staple fibers or melt-blown fibers made of synthetic polymer materials.
Regarding claim 22, the prior art combination teaches performing a calendar process on the high-density layer (outer side of the fine filter, or first layer) by applying a heated roller to make the surface smooth, secure certain dimensions for the nonwoven, and to raise the fibrous density (Nakajima, col. 6 lines 54-67).  A smooth surface would mean that there are no fibers protruding from the surface.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to calendar the surface of the fine filter (at least one surface of the filter) so that no fiber protrude, motivated by the desire of forming a smooth surface as taught by Nakajima.
Regarding claim 23, the prior art combination teaches a specific embodiment wherein the depth filter has a permeability of 8000 m3/h/m2 (about 2222 l/m2sec) and a thickness of 2.70 mm with the fine filter layer has a thickness of 0.55 mm (Seiler, col. 5 line 51- col. 6 line 24).  The prior art combination also teaches the depth filter having a thickness from 2 to 20 times, preferably 3 to 10 times, the thickness of the fine filter, which generally has a thickness between 0.2-0.6 mm (Id., col. 2 lines 43-50).  With a fine filter thickness of 0.55mm, the depth filter would range from 1.1 to 11mm at 2 to 20 times the thickness of the fine filter, 1.65 to 5.5 mm at 3 to 10 times.  All other feature remaining the same, as the thickness increases, the permeability of the filter will decrease.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to increase the thickness of the depth filter of the prior art combination up to a thickness of 5.5 mm, motivated by the desire of using predictably suitable filter thicknesses as taught by Seiler and motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art.  While the prior art combination is silent with regards to the air permeability of the depth filter with a larger 3/h/m2 (about 2222 l/m2sec).  Given the claimed range of 550 to 2200 l/m2s, it would have been obvious to one of ordinary skill in the art to expect the air permeability to be within the claimed the range given the breadth and vicinity of the starting air permeability.

Claims 6 and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seiler in view of Nakajima, as applied to claims 1-3, 5, 7, 9, 11, and 22-26, further in view of USPN 5,709,735 to Midkiff and USPN 5,401,446 to Tsai.
Regarding claims 6 and 10, the prior art combination teaches the nonwoven comprising crimped fibers and being formed from melt-spun filaments such as polyethylene or polypropylene (types of polyolefins) (Seiler, col. 1 lines 62-66, col. 3 lines 46-50).  The prior art combination also teaches the filter being used to remove dust (Id., col. 2 lines 24-30).  
The prior art combination does not teach the fine filter (first layer) and the depth filter (second layer) consisting of bicomponent fibers (claim 6) or the filter comprising additives that reduce static or additives that enable electrostatic charging (claim 10).  However, Midkiff teaches a filter medium having high stiffness formed from nonwoven webs of spunbond conjugate fibers (bicomponent) suitable in multilayer laminates used in HVAC systems and air filtration (Midkiff, abstract, col. 6 lines 31-66).  Midkiff teaches the fibers being conjugate side-by-side fibers that form crimped fibers formed from polyolefins (thermoplastic, synthetic polymer) (Id., col. 6 line 66 – col. 7 line 10).  Midkiff teaches crimped fibers have the advantage over uncrimped fibers in that they produce a more bulky web which therefore increases the fabric or web permeability, desirable for filters (Id., col. 7 lines 7-11). Midkiff teaches the nonwoven web being electret treated, which further increase filtration efficiency (Id., col. 8 lines 1-34).  Midkiff incorporates by reference the process discussed in USPN 5,401,446 (Id.), which teaches the use of a web comprising about 99 wt% to 70 wt% of a first polyolefin and from about 1 wt% 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the spunbond nonwovens of the fine filter (first layer) and the depth filter (second layer), wherein the fine filter (first layer) and the depth filter (second layer) consist of the side-by-side conjugate fibers of Midkiff, containing the grafted polyolefin as part of the electret processing as taught by Midkiff, motivated by the desire of forming conventionally known crimped fiber forming spunbond nonwovens predictably suitable for use in filtration applications and predictably resulting in high bulk web with increased permeability, desirable in filtration applications, as well as improved filtration through the longer retention of charge as taught by Midkiff and Tsai.

Claims 12 and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seiler in view of Nakajima, as applied to claims 1-3, 5, 7, 9, 11, and 22-26, further in view of US Pub. No. 2010/0107881 to Healey.
Regarding claim 12, the prior art combination teaches the fiber of the filter having thermal and chemical resistance so that the webs are suitable for use at elevated temperatures (Seiler, col. 3 lines 13-27).  The prior art combination does not appear to explicitly teach the fine filter and/or depth filter comprising glass or mineral fibers.
However, Healey teaches a high efficient filter media comprising a finer fiber filtration layer (corresponding to the fine filter) and a coarse support layer (corresponding to the depth filter), wherein the upstream coarse support layer is formed from fibers having an average diameter greater than the an average diameter of the fibers forming the downstream coarse support layer (Healey, abstract, para 0007-0010).  Healey teaches the fiber diameter of the various layers can vary and teaches the layers being formed from various techniques known in the art including spunbonding (id., para 0009, 0072).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein the fine filter further comprises glass fiber, motivated by the desire of using conventionally known fiber predictably suitable in fine filtration layers of filter media as taught by Healey and to impart thermal resistance to the nonwoven.
Regarding claim 21, the prior art combination teaches the right choice of fiber denier, density of the fiber material and the packing density makes it possible to adapt the construction of the filter according to the present invention to the specific requirements of the various fields of application (Seiler, col. 3 lines 8-12).  
The prior art combination does not appear to teach the filter comprising a housing.
However, Healey teaches a high efficient filter media comprising a finer fiber filtration layer (corresponding to the fine filter) and a coarse support layer (corresponding to the depth filter), wherein the upstream coarse support layer is formed from fibers having an average diameter greater than the an average diameter of the fibers forming the downstream coarse support layer (Healey, abstract, para 0007-0010).  Healey teaches the filter element including a housing disposed around the perimeter of the filter media, such as a frame (Healey, para 0016, 0102).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein the filter material further comprises a housing as taught by Healey, motivated by the desire of forming conventionally known filters suitably for installation and based on the desire purpose of the filter material.

Claims 1-3, 5, 7, 9, 11, and 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seiler in view of Nakajima, as applied to claims 1-3, 5, 7, 9, 11, and 22-26, further in view of US Pub. No. 2010/0307338 to Hassman.
Regarding claims 1-3, 5, 7, 9, 11, and 22-27, the prior art combination teaches the use of binder fibers in the nonwovens and teaches the use of polyesters such as polyethylene terephthalate (Seiler, col. 3 lines 32-42).  In an alternative interpretation, the prior art combination does not the polyester being a modified polyester having been modified by one or more of a dicarboxylic acid unit and/or a glycol unit.
However, Hassman teaches a multilayered filter medium formed of pleatable nonwoven fabrics, particularly spundbonded nonwoven fabrics (Hassman, abstract, para 0024).  Hassman teaches particularly advantageous spunbonded nonwoven fabrics using fibers which consist up to at least 85 mol % of polyethylene terephthalate (PET) with the remaining 15 mol % then comprise dicarboxylic acid units and glycol units which act as so-called modification agents and which permit the specialist in the art to influence the physical and chemical properties of the manufactured filaments in a targeted manner (Id., para 0026).  Hassman teaches examples such dicarboxylic acid units being residues of isophthalic acid or of aliphatic dicarboxylic acid such as e.g. glutaric acid, adipic acid, sebacic acid and examples for diol residues with modifying action being those of long chained diols, including of di- or triethylene glycol or, if available in small quantities, of polyglycol with a molar weight of approx. 500 to 2000 (glycol units) (Id.).  Hassman also teaches the use of hot-melt adhesive fibers comprising polyesters or mixture of polyester, specifically bicomponent fibers with a PET core and low melting PET copolymer of sheath, such as polyethylene terephthalate modified by isophthalic acid or aliphatic dicarboxylic acids (Id., para 0029-0030).
It would have been obvious to one or ordinary skill in the art at the time the invention was made to form the filter of the prior art combination, wherein polyester fibers comprise the modified PET fibers .

Response to Arguments
Applicant's arguments filed January 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues, with regards to the application of Seiler in view of Nakajima, that while Seiler discloses the use of polyesters, the reference fails to teach or suggest using fibers that include a polyester and one or more of a dicarboxylic acid unit and a glycol unit as presently claimed.  Examiner respectfully disagrees.  Seiler teaches the use of polyethylene terephthalate as the polyester which is made of dicarboxylic acid units and glycol units, specifically terephthalic acid and ethylene glycol.  As discussed above, the scope of the claim is unclear.  Based on the disclosure, polyethylene terephalate, unmodified, is within the scope of the claim (see para 0052-0053 of the published application).  Alternatively, Hassman is relied upon for teaching the use of modified PET in the fibers of the filters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JENNIFER A GILLETT/Examiner, Art Unit 1789